Citation Nr: 1416361	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to December 1958, from May 1959 to February 1965, and from April 1966 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Phoenix, Arizona.  

A review of the Virtual VA paperless claims processing system reveals additional records.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

A hearing was scheduled for January 2014.  However, in January 2014, the Veteran's representative submitted a statement indicating that the Veteran would like to cancel his request for a hearing.  Therefore, the Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704 (2013). 


FINDING OF FACT

In January 2014, prior to the promulgation of a decision on the issue of entitlement to service connection for residuals of a head injury, to include memory loss, the Veteran submitted a statement withdrawing his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for residuals of a head injury, to include memory loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204 (2013).  In March 2014, the Veteran's representative submitted a January 2014 statement from the Veteran informing VA that he wished to withdraw his appeal "completely."  

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the issue of entitlement to service connection for residuals of a head injury, to include memory loss, is dismissed.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


